United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                     August 9, 2019

                                         Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 18-3107

KIMBERLY BILINSKI,                              Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 16 C 4253
AMERICAN AIRLINES, INC.,
    Defendant-Appellee.                         Virginia M. Kendall,
                                                Judge.

                                       ORDER



       On consideration of the petition for rehearing and rehearing en banc, no judge in
active service has requested a vote on the petition for rehearing en banc and all members
of the original panel have voted to deny rehearing and to issue an amended opinion.
This court’s opinion dated June 26, 2019, is amended in a separately filed opinion
released today.

      It is, therefore, ORDERED that rehearing and rehearing en banc are DENIED.